DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application is a 371 of PCTJP2018026378 filed 07/12/2018. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Response to Arguments
3.	Applicant’s arguments, see pages 6-9, filed 11/02/2022, with respect to claims have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn. Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Allowable Subject Matter
4.	Claims 1-3, 5-11 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:
LEE et al., (US-20210005678-A1, hereinafter as, LEE). 
In regards to claim 1,  LEE discloses a display device (fig. 1, display device, para 0053) having: a display area (active area AA, fig.1, para 0054); a non-display area around the display area (area outside the AA area, fig.1); and a terminal section in the non-display area (printed circuit board area 1500 as terminal area, fig.1), the display device comprising: a display layer (light emission stack 124 comprising an organic emission layer, para 0069, fig.3) including: a TFT layer (130, fig.3); a light-emitting element layer controlled by the TFT layer (light emission stack 124 is controlled by the TFT layer 130 as shown, fig.3); a sealing layer on the light-emitting element layer (encapsulation layer 140 as sealing layer on the emission stack 124, fig.3), the sealing layer including a first inorganic insulation film, an organic insulation film, and a second inorganic insulation film that are arranged in this order when viewed from the light-emitting element layer (encapsulation layer 140 comprising layers 142, 144 and 146, fig.3. Para 0070, (inorganic encapsulation layers are 142, 146 and 144 is an organic encapsulation layer); and a bank around the display area (fig.3, para 0069, an emission area defined by a bank 128), the bank defining an edge of the organic insulation film (bank 28 defines the edge of the layer 144 in similar shape, fig.3); and a touch panel layer (fig.3, touch panel layer 170), wherein the touch panel layer includes a plurality of touch-panel-use lines electrically connecting the terminal section to a plurality of sensing sections configured to transfer measurements (fig.3, para 0079, the touch link wire 156 is electrically connected to a pattern extending from the lower pad electrode layer of the touch pad TP in the portion LB or at lines 170 which connect  to touch electrodes 152 and 154 (touch panel use lines) as shown in figs. 3-4B), the plurality of touch-panel-use lines resides on the sealing layer so as to intersect with the bank in a plan view of the display device (fig.3, touch electrodes 154e and 152b intersect over the bank 128 as shown in fig.3), and the plurality of touch-panel-use lines comprises a first touch-panel-use line and a second touch-panel-use line that are adjacent to each other (fig. 4B, touch electrodes 152 and 154), an interlayer insulation film being interposed between the first touch-panel-use line and the second touch-panel-use line in an intersection where the first touch-panel-use line and the second touch-panel-use line intersect with the bank (touch insulation layer 158, para 0089, fig. 3).
LEE fails to disclose “wherein either the first touch-panel-use line or the second touch-panel-use line includes a joint between the display area and the bank in the non-display area, the joint connecting a first metal layer and a second metal layer that are separated by the interlayer insulation film, is a part of a layer in which another one of the first touch-panel-use line and the second touch-panel-use line resides, on an opposite side of the joint from the bank out of the first metal layer and the second metal layer, and is a part of a layer other than the layer in which the other one of the first touch-panel-use line and the second touch-panel-use line resides, on a bank side of the joint out of the first metal layer and the second metal layer.”
In regards to claim 8, LEE discloses the display device as described in claim 1. 
LEE does not fully disclose “wherein the touch panel layer includes a first metal layer, the interlayer insulation film, and a second metal layer that are arranged in this order when viewed from the display layer , the plurality of sensing sections includes a first sensing section and a second sensing section each of which is a part of either the first metal layer or the second metal layer and that have different functions, the first touch-panel-use line is a part of one of the first metal layer and the second metal layer in the intersection, and the second touch-panel-use line is a part of another one of the first metal layer and the second metal layer in the intersection.” 
Accordingly, the independent claim 1, 8 are allowed. The dependent claim 2-3, 5-7 are also allowed based on their dependencies from claim 1. The dependent claim 9-11 are also allowed based on their dependencies from claim 8.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by OH et al., (US-20180061899-A1, hereinafter as, OH).
In regards to claim 12, OH discloses a display device (fig. 1, para 0051, OLED) having: a display area in which a plurality of subpixels is provided (fig.1, AA, in which such pixels are disposed, para 0063); a non-display area around the display area (peripheral area outside AA, fig.1); and a terminal section in the non-display area (pad area PA in the non-display area, fig. 1, para 0062), the display device comprising: a display layer (display layer 120, fig. 4) including: a TFT layer (layer corresponding to T2, fig. 4); a light-emitting element layer (organic light emitting layer 124, fig. 4) controlled by the TFT layer (layer corresponding to T2, fig. 4); a sealing layer (encapsulation layer 140, fig. 4) on the light-emitting element layer (disposed on light emitting layer 124, fig.4), the sealing layer (encapsulation layer 140, fig. 4 includes) including a first inorganic insulation film (fig. 4, the inorganic encapsulation layer 142, para 0072), an organic insulation film (organic insulation layer 144, fig. 4, para 0072), and a second inorganic insulation film (inorganic encapsulation 146, fig. 4, para 0072) that are arranged in this order when viewed from the light-emitting element layer (are arranged in the order as cited when viewed from light emitting layer 124, fig.4); and a bank around the display area, the bank defining an edge of the organic insulation film (figs. 3-4, dams 160, defining an edge of the organic insulation layer 144 as shown); and a touch panel layer (para 0080, fig. 4, layer comprising electrodes 152 and 152e and insulating film168), wherein the touch panel layer includes a plurality of touch-panel-use lines electrically connecting the terminal section to a plurality of sensing sections configured to transfer measurements (routing lines 156 and 186 connect terminal section 170/180 to the sensing and driving electrodes 154 152 respectively fig. 4, para 0087-0090), the plurality of touch-panel-use lines resides on the sealing layer so as to intersect with the bank in a plan view of the display device (fig.3, routing lines 156 and 186 disposed on encapsulation layer 140, fig. 3-4), and  the plurality of touch-panel-use lines comprises a first touch-panel-use line and a second touch-panel-use line that are adjacent to each other (the routing lines 156 and 186, adjacent by virtue of placement at the terminal area as shown, fig. 3), an interlayer insulation film (insulating layer 146, fig. 4) being interposed between the first touch-panel-use line and the second touch-panel-use line (between routing lines 156 and 186, figs. 3-4) in an intersection where the first touch-panel-use line and the second touch-panel-use line intersect with the bank (routing lines 156 and 186 fig.3, intersect with dam 160, fig. 4 at an intersection).



Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627